Judgments, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 13, 2006, convicting defendant, upon her plea of guilty, of forgery in the second degree (two counts) and grand larceny in the fourth degree, and sentencing her to an aggregate term of 4 to 8 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences be served concurrently, resulting in a new aggregate term of 2 to 4 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Lippman, EJ., Tom, Williams and Acosta, JJ.